Title: To Thomas Jefferson from Robert Barnard, 28 December 1820
From: Barnard, Robert
To: Jefferson, Thomas


            Sir
            George Town D.C.
              28th Decr 1820
          I have observed the report of the Trustees in Committee of the Colege or Institution about to be formed in the state of Virginia for the purpose of Education—Altho’ your name does not appear, Your well known Character for literary & scientific acquirements would lead me to suppose that you are neither indifferent to the success of the Institution, nor decline to take An active part in promoting it. Under that impression Sir permit me to make the Enquiry of You whether there will be wanted a Teacher of the Classics & the learned Languages—If so, might I be permitted Also to state to you that I am acquainted with one who is fully Competent to be a Tutor in both Hebrew, Greek Latin; in all of which he is Conversant GrammaticallyI am not recommending myself in making this Enquiry but should such a person be wanted in the Institution, the man for whom I am (unknown to him) making this application wd be found upon investigation be fully Equal to any recommendation that Can be given of him—He is at present Engaged in A situation far below his Talents, & the Remuneration for which is barely sufficient for the support of his numerous family. The knowledge of these circumstances, has induced me to take this liberty & may perhaps be deemed by You a good reason for making this application.  Should You honor me so far & require further information I shall have great Satisfaction in rendering it, Assured that I shall be Assisting in promoting the interest of learning & in Elevating to a situation more worthy of his Education & literary acquirements, a man at present placed far below his deserts—Any  reply You may favor me with may be addressed as below, waiting whichI remain Sir Your very obed SertRobt Barnardcare of Thos C. WrightGeorge Town D.C.